Citation Nr: 9900934	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-01 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin disorders, to 
include service connection secondary to exposure to Agent 
Orange.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission of Mississippi


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This appeal arises from a November 1997 rating decision of 
the Jackson, Mississippi, Regional Office (RO).  In that 
decision, the RO denied service connection for skin 
disorders, arthritis, and hypertension.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has arthritis that began shortly 
after he returned from Vietnam.  He contends that he has 
hypertension that was first noted during service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for service 
connection for arthritis and for hypertension are not well 
grounded claims.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
nexus between current arthritis and injury or disease during 
service.

2.  The veteran has not submitted competent evidence of a 
nexus between current hypertension and injury or disease 
during service.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  In the case of certain chronic diseases, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

Arthritis

In his July 1997 claim, the veteran sought service connection 
for arthritis.  Under VA regulations, arthritis is one of the 
chronic diseases for which service connection may be presumed 
if it became manifest to a degree of 10 percent disabling or 
more within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veterans service medical records indicated that he was 
seen in February 1970 for pain in his right upper arm.  No 
fracture was seen on x-rays, and the examiners impression 
was muscle strain.   In May 1970, he was seen for persistent 
bilateral foot pain.  Physical examination was negative.  No 
musculoskeletal complaints or disorders were noted on his 
September 1971 separation examination.  

In letters dated in June 1997 and January 1998, C. O. 
Stanback, M.D., wrote that the veteran had been his patient 
since he returned from Vietnam in 1971.  Dr. Stanback wrote 
that he had seen the veteran on a number of occasions for 
arthritis and other problems.  He noted that the veteran had 
fallen from a ladder and sustained an injury to his left knee 
in November 1996.  In 1998, Dr. Stanback wrote, [h]is 
arthritis dates from the time he spent long hours in the mud 
in Vietnam, and he believes this is the originating factor of 
this illness.  Treatment records from Dr. Stanback 
indicated that he had seen the veteran in 1981, 1983, and 
1985, for pain in his left knee, left hip, right hip, and low 
back.

On VA examination in November 1997, the veteran reported that 
he had daily pain in both shoulders, aching pain in the left 
leg, and frequent pain in his right knee.  He reported the 
history of a left knee injury in November 1996, with left 
knee surgery in February 1997.  On examination, the veteran 
had tenderness over the right shoulder, swelling and 
crepitation in the left knee, and a trace of crepitation in 
the right knee.  X-rays revealed mild degenerative changes of 
both shoulders, mild degenerative changes of the right knee, 
and more marked degenerative changes in the left knee.  The 
examiners impression was [o]steoarthritis of the left knee 
(not service connected) [and p]robable impingement 
syndrome, both shoulders.  In a December 1997 statement, 
the veteran wrote that he had experienced problems with his 
hips, knees, and shoulders since he had returned from 
Vietnam.  He noted that his left knee had become worse after 
service since he fell and had surgery.

There is current medical evidence of degenerative changes in 
the veterans shoulders and knees.  There is no medical 
evidence from the time of the veterans service or the year 
following service that indicates that the veteran had 
arthritis at that time.  The earliest mention of 
musculoskeletal symptoms in Dr. Stanbacks treatment notes 
was in 1981.  The earliest medical diagnosis of arthritis 
recorded in the claims file was in 1997.  The veterans 
opinion is the only evidence that links current arthritis to 
his service.  As a lay person, the veteran is not competent 
to offer an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Dr. Stanbacks January 
1998 letter did not constitute a medical opinion as to when 
the veterans arthritis began, as Dr. Stanback merely 
reported the history and opinion that the veteran had 
related.  The Court has established that information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As there is no competent medical evidence of a nexus 
between the injury or disease in service and the current 
disability, the claim for service connection for arthritis 
does not meet the requirements for a well grounded claim, as 
set out by the Court in Caluza, supra, at 506.  As the claim 
is not well grounded, it must be denied.

Hypertension

Under VA regulations, hypertension is one of the chronic 
diseases for which service connection may be presumed if it 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  In a December 1997 letter, the 
veteran wrote that when he was examined for separation from 
service, the doctor took two readings, and his blood pressure 
was very high.  He stated that the doctor told him to get a 
good nights rest, and have his blood pressure rechecked in 
the morning.  The veteran wrote that on reexamination the 
next morning, his blood pressure was 138/70.  He stated that 
the doctor told him to go to a VA facility after separation 
from service and keep checking his blood pressure.

The veterans service medical records show a blood pressure 
reading of 138/70 on the veterans September 1971 separation 
examination.  His blood pressure was measured as 136/84 on 
his entrance examination in July 1969, and 130/90 during 
hospital treatment in February 1971.  There was no diagnosis 
of hypertension in his service medical records, or in any 
medical record dated during his service or the year following 
his separation from service.

Treatment notes from Dr. Stanback show a blood pressure 
readings of 160/120 and 150/86 in June 1997, with a diagnosis 
of hypertension.  In his June 1997 letter, Dr. Stanback wrote 
that the veteran had been seen on a number of occasions for 
moderate hypertension, which had been well controlled on 
medication.  On VA examination in November 1997, the veteran 
reported that he was diagnosed with hypertension in 1971, in 
the process of being discharged from service.  He reported 
that he had been given medication for hypertension by his 
private physician, Dr. Stanback.  During the VA examination, 
blood pressure readings were 142/103, 134/88, 128/80, and 
130/76.  The examiners impression was hypertension by 
history, well controlled.

The veteran has reported that he had high blood pressure 
reading during his service separation examination, with a 
normal reading on reexamination the next day.  The 
examination report shows the reading that he reports was 
found on reexamination.  Dr. Stanback reported that the 
veteran had been seen for hypertension, but Dr. Stanback did 
not state when hypertension was first found.  The earliest 
notation of hypertension in Dr. Stanbacks records was in 
1997.  The evidence submitted in support of the veterans 
claim does not include any medical evidence that the 
veterans hypertension began during service or was otherwise 
linked to service.  In the absence of competent evidence of 
such a link, the claim does not meet the requirements for a 
well grounded claim.  Therefore, the claim must be denied.


ORDER

A well grounded claim for service connection for arthritis 
not having been submitted, the claim is denied.

A well grounded claim for service connection for hypertension 
not having been submitted, the claim is denied.


REMAND

The Board notes that the veteran received hospital treatment 
for nervousness and digestive system complaints in February 
1971.  The hospital report indicated that the veteran had 
several superficial sores on both lower legs which were 
residuals of jungle rot which he had while he was in Vietnam.  
In a medical history completed in September 1971, the veteran 
reported that he had been treated for boils while he was in 
Vietnam, and that he had a history of athletes feet.  The 
claims file contains no medical records regarding the 
veterans skin dated between 1971 and 1997.

In a July 1997 claim, the veteran indicated that he was 
seeking service connection for injury to his legs from water 
leeches, with the injury occurring in 1970.  According to the 
report of a VA skin examination in November 1997:

[The veteran] had old scars on his lower 
legs, anteriorly and posteriorly, which 
he states were caused by leeches in 
Vietnam.  He stated this occurred in 1971 
and earlier.  He has had seborrheic 
dermatitis on his face, chest and scalp 
since 1971 approximately.  He states this 
may itch and may make sores.  On the back 
of his hands and the backs of his distal 
forearms, hes got some actinic damage 
and early actinic keratoses.  He states 
these started shortly after being in 
Vietnam in the early 1970s.  

It is not clear if the examiner was only relating history 
reported by the veteran or was providing an opinion as to the 
date of onset of the veterans skin disorders.

Also, in a December 1997 letter, the veteran wrote that he 
had sores on his scalp and leech bites on his legs that 
resulted from being in Vietnam.  He also indicated that a 
Dr. Charles in Newman Grove, Nebraska, had examined his 
scalp, and had told him that he had a fungus from Vietnam.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Veterans Appeals.  For that reason, the case is REMANDED to 
the RO for the following development: 

1.  The RO should ask the veteran to 
identify the names and complete addresses 
of any additional medical providers who 
have treated for skin disorders since 
service.  After securing any necessary 
release, the RO should obtain records of 
any treatment identified by the veteran.  
The RO should also inform the veteran 
that he should submit competent evidence 
showing that any current skin disorder 
had its onset in service or is causally 
related to service, to include an opinion 
from Dr. Charles in Newman Grove, 
Nebraska, that the veterans scalp 
disorder is related to a fungus from 
Vietnam.  

2.  The RO should also ask the veteran if 
he has applied or is receiving social 
security disability benefits.  If he is 
in receipt of such benefits or has 
applied for such 
benefits, the RO should obtain a copy of 
any decision of the Social Security 
Administration pertaining to the veteran 
and copies of all medical records 
associated with a claim for such 
benefits.  

3.  The RO should also schedule the 
veteran for a VA examination for the 
purpose of ascertaining the etiology of 
any current skin disorder.  It is 
requested that the examiner review the 
veteran's entire claims file prior to the 
examination.  If the veteran fails to 
report for the examination, the claims 
file should be referred to the 
appropriate physician to review the 
claims file and respond to the questions 
set forth below.  The examiner is 
requested to comment on the probability 
that any current skin disorder had its 
onset in service or is related to any 
skin complaints in service.  The examiner 
should also provide rationales for his or 
her opinions.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).

- 2 -
